Citation Nr: 1016979	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  The timeliness of the Veteran's notice of disagreement 
(NOD) as to the RO's March 2003 rating decision.

2.  Entitlement to service connection for colon cancer, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from 1962 to July 1984, 
including service in Vietnam.

This case initially came before the Board of Veterans' 
Appeals (Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO denied 
entitlement to service connection for colon cancer.  The 
issue was subsequently recharacterized to reflect the 
Veteran's claim that his colon cancer is due to Agent Orange 
exposure.

Separately, as discussed below, the RO determined in December 
2004 that the Veteran's NOD from its March 2003 rating 
decision was untimely.

In November 2008 and May 2009, the Board remanded the claim 
for service connection for colon cancer.

The issue of entitlement to service connection for colon 
cancer, to include as due to Agent Orange exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. In March 2003, the RO issued a decision denying 18 claims 
for service connection and increased ratings, and granting an 
increased rating for the Veteran's service-connected 
tinnitus.

2.  An April 2003 letter to the address at which the Veteran 
resided, and continues to reside, informed the Veteran of the 
March 2003 decision.  This letter was not returned as 
undeliverable.

3.  The next communication to the RO on the Veteran's behalf 
was a November 2004 letter written by the Veteran's wife and 
signed by the Veteran and his wife indicating that the 
Veteran had not been notified of the March 2003 decision.

4.  The Veteran's February 2005 communication in response to 
the RO's February 2005 statement of the case (SOC) on the 
issue of the timeliness of the Veteran's NOD as to the March 
2003 rating decision contained specific arguments relating to 
alleged errors made by the RO in reaching the determination 
that the NOD was untimely.


CONCLUSIONS OF LAW

1.  The Veteran's February 2005 communication constituted a 
valid substantive appeal in response to the RO's February 
2005 SOC on the issue of the timeliness of the Veteran's NOD 
as to the March 2003 rating decision.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.101(d); 20.202 
(2009).

2.  The April 2003 letter notifying the Veteran of the March 
2003 rating decision is presumed to have been mailed to and 
received by the Veteran.  38 U.S.C.A. § 5104(a); Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994).

3.  A timely notice of disagreement to the RO's March 2003 
decision was not filed, and the decision is final.  38 
U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.302(a), 20.1103 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In some cases, however, the VCAA need not be considered 
because the issue presented is solely one of statutory or 
regulatory interpretation and the applicable statute or 
regulation is dispositive of the claim.  See Smith v. Gober, 
14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 
38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, 
as a matter of law, entitlement to the benefit claimed cannot 
be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain 
from or discontinue assistance with regard to a claim 
requesting a benefit to which the claimant is not entitled as 
a matter of law).  This is such a case. As discussed below, 
the facts are not in dispute; instead, resolution of the 
issue of the timeliness of the NOD from the RO's March 2003 
rating decision is wholly dependent on interpretation of the 
applicable laws and regulations pertaining to the time 
requirements for filing a NOD and the  presumption of 
administrative regularity.  The VCAA is therefore 
inapplicable and need not be considered with regard to the 
Board's resolution of this issue.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 
2004).  As  discussed below, the RO notified the Veteran that 
he could challenge its determination that his NOD from the 
March 2003 rating decision was untimely and the Veteran did 
so, resulting in this issue being before the Board as 
discussed below.

In a March 2003 rating decision, the RO addressed 19 
increased rating and service connection claims, denying 18 of 
them and granting an increased rating of 10 percent for the 
Veteran's tinnitus.  The RO notified the Veteran of these 
determinations in an April 2003 letter.  The Veteran did not 
file a timely NOD.  See 38 C.F.R. § 20.302(a) (requiring NOD 
to be filed within one year of notification of adverse 
determination).  However, a November 2004 letter by the 
Veteran's wife, signed by both her and the Veteran, indicated 
that she and the Veteran were never apprised of the March 
2003 rating decision.  As the Veteran signed this letter, the 
Board finds, as did the RO, that it complied with all of the 
requirements for a valid NOD as to the March 2003 rating 
decision except for the requirement that it be filed within 
one year of notification of the decision.  38 C.F.R. §§ 
20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 
1309, 1313-1314 (Fed. Cir. 2002). 

In response to the November 2004 letter, the RO sent a 
December 2004 letter informing the Veteran that the November 
2004 letter was an untimely NOD, and indicating that he could 
appeal the decision that his NOD was not timely filed.  The 
Veteran filed a NOD as to the November 2004 determination of 
untimeliness and the RO issued a February 2005 SOC on the 
issue of the timeliness of the Veteran's NOD from the RO's 
March 2003 decision.  In response, the Veteran sent a 
February 2005 letter indicating that the November 2004 letter 
should be considered a timely NOD because he was not formally 
notified of the March 2003 decision.  In the February 2005 
letter, the Veteran identified eight issues that he believed 
were on appeal, and indicated that this list was not 
exclusive.  He also stated that the fact that he had to ask 
his representative to get the March 2003 rating decision and 
April 2003 notification letter corroborated that his NOD was 
timely.  In response to this letter, the RO sent the Veteran 
a letter stating that he had until December 2005 to file his 
substantive appeal on a Form 9.  The Veteran did not respond 
to this letter and the RO took no further action on the 
appeal.

The Board finds that the Veteran's February 2005 constituted 
a valid substantive appeal on the issue of the timeliness of 
his appeal of the March 2003 rating decision.  There is no 
requirement that a substantive appeal be submitted on a VA 
Form 9.  See 38 U.S.C.A. § 7105(d)(3).  In fact, 38 C.F.R. 
§ 20.202 states that a substantive appeal consists of a 
properly completed Form 9 or correspondence containing the 
necessary information, indicating that these are alternative 
criteria for meeting the requirements for filing a valid 
substantive appeal.  The "necessary information" consists 
of specific arguments relating to errors of facts or law made 
by the AOJ in reaching the determination being appealed, and 
the arguments made are to be construed liberally.  Id.  See 
also Ortiz v. Shinseki, 23 Vet. App. 353, 357 (2010) 
(substantive appeal statute places burden on claimant to 
expand upon initial disagreement with RO decision by setting 
forth, however inartfully, a particular theory of error for 
the Board to decide).  In this case, the Veteran clearly met 
this requirement by explaining why he felt that his NOD 
should be deemed timely, i.e., because he was not properly 
notified of the March 2003 rating decision, as evidenced by 
his request to his representative for  a copy of the 
decision.

Thus, the issue of the timeliness of the NOD from the RO's 
March 2003 decision is before the Board.  See 38 C.F.R. 
§ 20.102(d) (Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including adequacy and timeliness of NOD and substantive 
appeal).  While this regulation requires notice to the 
parties when the Board raises a question as to a potential 
jurisdictional defect on its own initiative, as the Board is 
finding in favor of the Veteran that he filed a valid 
substantive appeal on the issue of the timeliness of his NOD, 
such notice is not required.  As to the underlying issue of 
the timeliness of the NOD, the Board is not raising a 
question as to this potential jurisdictional defect on its 
own initiative; rather, the Veteran filed a timely NOD from 
the RO's finding of an untimely NOD with the March 2003 
rating decision, the RO issued a February 2005 SOC, and, as 
the Board found above, the Veteran filed a timely and valid 
substantive appeal in response to the SOC.  Consequently, 
this issue is before the Board.  See 38 C.F.R. § 20.200 (an 
appeal consists of a timely filed NOD and, after an SOC has 
been furnished, a timely filed substantive appeal).

The claims file contains an April 2004 letter to the 
Veteran's then and still current address informing him of the 
March 2003 rating decision.  The letter explained the 
decision and indicated that if the Veteran did not agree it, 
he had  one year from the date of the letter to appeal the 
decision.  The letter indicated that the enclosed VA Form 
4107, "Your Rights to Appeal our Decision" explained the 
Veteran's right to appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has ruled that there is a rebuttable "presumption of 
administrative regularity" under which it is presumed that 
government officials have properly discharged their official 
duties, including mailing notices.  See Clark v. Principi, 15 
Vet. App. 61, 63 (2001).  This presumption applies to VA's 
mailing of an RO decision to a Veteran.  Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994).  See also 38 U.S.C.A. § 5104(a) 
(requiring notice to claimants of VA benefits decisions).  In 
order to rebut this presumption, there must be "clear 
evidence" to the contrary that either VA's regular mailing 
practices were not regular or they were not followed; more 
precisely, the Veteran must establish both that the mailing 
was returned as undeliverable and that there were other 
possible and plausible addresses that could have been used to 
contact him.  See Davis v. Principi, 17 Vet. App. 29 (2003).

Here, the claims file contains a copy of the April 2003 
letter and there is no indication that it was returned as 
undeliverable.  The address on the letter is the same one 
that has been used and continues to be used to send documents 
to the Veteran, and the Veteran has not argued otherwise.  
The only argument made by the Veteran and his wife is that 
they only received a copy of the rating decision after asking 
the Veteran's representative for it, and that the fact that 
the Veteran had to ask his representative for the letter and 
rating decision corroborates their claim that they did not 
receive the April 2003 notification letter and March 2003 
rating decision.  However, the case law cited above makes 
clear that the assertion of non-receipt is an insufficient 
basis on which to find that a Veteran did not receive a 
communication with his correct address on it.  Rather, there 
must be evidence that that the mailing was returned as 
undeliverable and that there were other possible and 
plausible addresses that could have been used.  As there is 
no indication in the record that the April 2003 letter was 
returned as undeliverable, the regularity of the mail is 
presumed with regard to this letter.  As the Veteran did not 
appeal the March 2003 rating decision within the year 
following the April 2003 notification letter, the March 2003 
rating decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  The November 2004 communication was 
therefore not a timely filed NOD.


ORDER

A notice of disagreement pertaining to the RO's March 2003 
decision was not timely filed.

REMAND

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

As to the claim for service connection for colon cancer to 
include as due to Agent Orange exposure, if a Veteran was 
exposed to Agent Orange during active military, naval, or air 
service, certain listed disease are presumptively service-
connected.  38 U.S.C.A. § 1116(a)(1)(A); 38 C.F.R. § 
3.309(e); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 
Fed. Reg. 59,540-42 (Oct. 16, 2003).  Veterans who served in 
Vietnam are presumed to have been exposed to Agent Orange. 38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

As the Veteran served in Vietnam, he is presumed to have been 
exposed to Agent Orange.  A November 2002 Merced Pathology 
Medical Group surgical pathology report contains a clinical 
history of colon cancer and reflects that a colon segment was 
analyzed with a diagnosis of tubulovillous adenoma with 
patchy high grade dysplasia and carcinoma in-situ with no 
invasive disease identified, surgical margins negative for 
malignancy, and no metastatic carcinoma identified in three 
lymph nodes.  December 2002 and subsequent VA treatment notes 
contain a diagnosis of colon cancer, status post right 
hemicolectomy.  Colon cancer is not on the list of disease 
presumed service connected in Veterans exposed to Agent 
Orange.  See 38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. 
§ 3.309(e).  Moreover, VA has found, based on a National 
Academy of Sciences analysis, that a positive association 
does not exist between gastrointestinal tract tumors (to 
include colon cancer) and Agent Orange exposure.  68 Fed. 
Reg. 27630, 27639 (May 20, 2003).  

However, notwithstanding the finding of a lack of a positive 
association between Agent Orange exposure and colon cancer 
and the absence of colon cancer from the list of diseases 
presumptively service connected in Veterans exposed to Agent 
Orange, a Veteran may seek to show that his own colon cancer 
is related to in-service Agent Orange exposure or otherwise 
related to service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009) (the availability of service 
connection on a presumptive basis does not preclude 
consideration of service connection on a direct basis).  That 
was essentially the argument made by the Veteran in his March 
2006 substantive appeal (VA Form 9).  He wrote, "I am not 
disputing the VA's position about the lack of presumption 
about my medical condition," but, based on his knowledge of 
other veterans exposed to Agent Orange who have colon cancer 
and what VA doctors have told him orally, the Veteran stated 
that there seemed to be some connection between his Agent 
Orange exposure and colon cancer.

In its November 2008 remand, the Board instructed the RO to 
afford the Veteran a VA examination as to whether "the 
present diagnosis was manifest in service," and also whether 
"there is any support for colon cancer being related to 
Agent Orange exposure."  On remand, the Veteran was afforded 
a January 2009 VA examination, but the claims file was not 
available to the VA examiner and he did not provide the 
requested opinions.  In May 2009, the Board again remanded 
the claim based on noncompliance with the November 2008 
remand instructions.   Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board instructed the RO to obtain a medical 
opinion as to the etiology of colon cancer, whether or not it 
was manifest in service, and whether the colon cancer is due 
to Agent Orange exposure.  The same physician who performed 
the January 2009 VA examination offered an opinion in a July 
2009 addendum.  He concluded that he could not resolve the 
issue of the etiology of the Veteran's colon cancer without 
resorting to mere speculation.

In his April 2010 informal hearing presentation, the 
Veteran's representative argued that the physician did not 
provide a sufficient rationale as to why he could not 
resolved the issue without resort to speculation, see Jones 
v. Shinseki, 23 Vet. App. 382 (2010), and did not address the 
question of the relationship, if any, between the Veteran's 
colon cancer and herbicide exposure.  The Board agrees.

The VA physician noted the Veteran's 2002 hemicolectomy 
without recurrence.  He also noted that "the Veteran's 
gastroenterological condition while in service appeared to be 
one of dyspepsia but not of cancer."  This statement is not 
clear.  The Veteran experienced chest pain during service and 
was diagnosed with a hiatal hernia, for which he has been 
granted service connection.  In addition, the Veteran 
complained of dark stool (along with burning urination) in 
March 1973, but was diagnosed only with prostatitis, and 
multiple subsequent examination of the anus and rectum, as 
well as testing of stool for occult blood, was negative.  
Thus, the Board cannot determine what gastroenterological 
condition in service the physician was referring to.  The 
physician also concluded that that the etiology of the 
Veteran's tubulovillous adenoma was not known.  He cited a 
National Polypectomy registry study that found many possible 
factors as causes for tubulovillous adenoma, including 
genetic, lifestyle and diet, conditions such as acromegaly, 
streptococcus bacteremia, arteriosclerotic disease, 
cholesterol, utero sigmoidostomy sites, and inflammatory 
bowel disease.  He noted ambiguously that that "other 
conditions are known" but that there was no specific 
information available in the claims file that clearly 
delineates the cause of the Veteran's condition and can 
provide a link between his cancer and service.  Therefore, he 
concluded that he could not resolve the etiology of the 
Veteran's colon cancer without resorting to mere speculation.

The physician did not mention Agent Orange exposure as a 
possible cause of the Veteran's colon cancer.  As the Board 
specifically instructed that the examiner opine as to whether 
the Veteran's colon cancer was due to Agent Orange exposure, 
there was noncompliance with the Board's remand instructions, 
and another remand is required.  Stegall, 11 Vet. App. at 
271.  In addition, as noted by the Veteran's representative, 
the Court recently held that, if an examiner finds that he 
cannot render an opinion without resort to speculation, but 
it is not clear from the examiner's statement that the 
examiner has considered all procurable and assembled datae by 
obtaining all tests and record that might reasonably 
illuminate the medical analysis, "it is the Board's duty to 
remand for further development."  Jones v. Shinseki, 23 Vet. 
App. at 390.  Here, although the examiner cited a study, he 
referred only generally and ambiguously to the Veteran's in-
service symptoms and possible causes of colon cancer that are 
irrelevant to this case because they are conditions that the 
Veteran does not have, such as acromegaly, streptococcus 
bacteremia, and arteriosclerotic disease.  Therefore, the 
analysis of the physician who conducted the January 2009 VA 
examination and offered an opinion in the July 2009 VA 
addendum does not provide an adequate basis on which the 
Board can decide the claim for service connection for colon 
cancer, and another remand is required for a new opinion as 
to the etiology of the Veteran's colon cancer.

Accordingly, the claim for entitlement to service connection 
for colon cancer is REMANDED for the following action:

Obtain an opinion as to the etiology of 
his colon cancer from a physician other 
than the one who performed the January 
2009 VA examination and rendered the July 
2009 opinion.

The claims file must be sent to the 
physician for review.

The physician should indicate whether it 
is as least as likely as not (50 percent 
probability or more) that the Veteran's 
colon cancer is related to either (1) 
Agent Orange exposure; (2) in-service 
gastrointestinal symptoms other than 
those based on which the Veteran is 
receiving service connection for hiatal 
hernia, or (3) anything else in service.

A complete rationale should accompany any 
opinion provided.

The physician is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries; and that his 
reports must be taken into account in 
formulating the requested opinions.

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


